Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Itkin, Eyal & Wool, Avishai. (2016). A security analysis and revised security extension for the precision time protocol. 1-6. 10.1109/ISPCS.2016.7579501 teaches a Best Master Clock (BMC) algorithm in which each candidate node sends an ANNOUNCE message and the best clock is elected as a grandmaster clock.  The master clock sends a timestamp SYNC message and broadcasts to all the PTP on a predefined interval. The timings of the SYNC message and the DELAY_REQ message from the master and slave clock are used to calculate the delay with the master clock and the offset in clock rates between the two clocks.  It also is directed to an asymmetric cryptography which is used when a threat occurs to a candidate node.  This enables a cryptographic role separation of the slave only nodes and the master-candidate nodes and the slave clock authenticates the master clock using the predefined master candidate certificate using the public keys and this is used in conjunction with the authenticated Best Master Clock (BMC) algorithm which enables a lightweight multicast protocol. Although a thorough review of the prior art teaches portions of the prior art which relate to the selection for the grandmaster clock using the  Best Master Clock algorithm, it fails to teach the limitations as it relates to the security of the attacks on the candidate clocks, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454